Citation Nr: 1117078	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  11-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  

In this respect, through a November 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the November 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date or rating criteria in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment at the St. Cloud VA Health Care System, have been associated with the claims file.  The Veteran also submitted a record of a private audiogram he was given in October 2009.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The Veteran also underwent VA examination in January 2010, with addendum opinions added in August 2010 and September 2010; reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination and opinions obtained in this case are adequate, as they are predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the tinnitus claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran served on active duty from February 1943 to March 1946.  His separation records indicate that his military occupational specialty was motor machinist's mate.  He contends that he was exposed to acoustic trauma in service that caused his current tinnitus.  Thus, the Veteran contends that service connection is warranted for tinnitus.

A review of the Veteran's service treatment records reflects that he did not complain of and was not treated for any problems with tinnitus while in service.  His entrance and separation reports of medical examination similarly reflect no complaints of tinnitus; he was specifically found to have no "disease or defects" of the ear or hearing at his March 1946 separation medical examination.  Post-service treatment records from the St. Cloud VA Health Care System are silent as to any treatment for tinnitus, although the Veteran is noted to have received treatment for bilateral hearing loss.  Similarly, although a private audiogram obtained by the Veteran in October 2009 reflects a diagnosis of hearing loss, no mention of tinnitus is made in that treatment record.

In addition, a VA examination was provided to the Veteran in January 2010, with addendum opinions added in August 2010 and September 2010.  Report of the January 2010 examination reflects that the Veteran reported having been exposed to noise while in service working as a mechanic's mate in the engine room of his ship.  The Veteran also reported some post-service noise exposure in the form of hunting, woodworking, and home construction.  When asked when his tinnitus began, the Veteran reported that it started 20-25 years prior.  The examiner diagnosed the Veteran with tinnitus but found its etiology to be "unknown."  In so finding, the examiner noted the Veteran's normal hearing at his separation from service, as well as the lack of complaints in service of problems with tinnitus, and concluded that, given the report of onset many years after service and intervening post-service noise exposure, it was thus less likely than not that the Veteran's tinnitus was a result of his military service. 

During the course of the appeal, the RO obtained addendum opinions to the VA examiner's January 2010 findings.  In an addendum opinion issued in August 2010, the examiner noted that the Veteran stated in a July 2010 letter that he had not experienced post-service noise exposure occupationally but that he had engaged in hunting.  The examiner again noted that, given the Veteran's conceded post-service recreational noise exposure, as well as the "inconsistencies of when onset of ... tinnitus occurred," it would be mere speculation to conclude that any tinnitus is related to his military service.  Similarly, the VA examiner issued a second addendum opinion in September 2010.  At that time, the examiner again noted that because the Veteran reported to her that his tinnitus began nearly 40 years after his separation from active duty, it is not likely that any such tinnitus is related to his service.  In so finding, the examiner again looked to the inconsistencies of reported onset and the Veteran's post-service exposure to acoustic trauma.   

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  The Board concedes that VA examination confirms that the Veteran currently suffers from tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, even conceding the Veteran's exposure to acoustic trauma while in service, the January 2010 VA examiner found no link between any current disability and military service.  Noting that the Veteran's exposure to acoustic trauma in service occurred nearly 40 years prior to his report of first noticing symptoms of tinnitus approximately 20 to 25 years ago, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current tinnitus was related to the Veteran's military service.  The examiner also pointed out the inconsistencies in the Veteran's reported onset of tinnitus, noting that he reported in his claim for benefits that tinnitus began in service, but told her at the January 2010 VA examination that it began only 20 to 25 years earlier. 

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current tinnitus.  In that connection, the Board notes that the medical opinion submitted by the January 2010 VA examiner, as well as the August 2010 and September 2010 VA addendum opinions, did not attribute the Veteran's current tinnitus to his time on active duty, to include in-service exposure to acoustic trauma, based on the time of onset and post-service noise exposure as reported by the Veteran himself.  The examiner reasoned that the Veteran's report of an onset of tinnitus approximately 20 to 25 years prior to examination was too remote in time from his separation from active duty-which occurred nearly 55 years prior to the examination-to warrant a finding of an etiological relationship between the Veteran's service and his current tinnitus.  This opinion was echoed in the August 2010 and September 2010 addendum reports, in which the examiner again noted the lengthy period between the Veteran's active duty and his reported onset of tinnitus.  This evidence is not controverted by any medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to acoustic trauma, and his current tinnitus.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  The Board finds credible the Veteran's report that he currently experiences tinnitus.  However, there is no credible evidence indicating that his tinnitus began during service or that he has experienced a continuity of symptomatology since service.  In this regard, the Board recognizes that he reported on his original application that his tinnitus began in service.  However, as noted, during VA examination, he reported that he first noticed tinnitus approximately 20 to 25 years ago, which would place the onset of the tinnitus nearly four decades after separation.  The Board finds the statement made directly to a health care provider during the course of examination to be inherently more credible than the statement noted in his formal application, which was a document submitted in support of his claim for benefits.  The Board further notes that, in a January 2011 statement to VA, the Veteran admitted that he "can't remember" whether he actually experienced tinnitus at any point during service.

Thereafter, as the most credible lay evidence of record suggests that his symptoms had their onset nearly four decades after separation, in order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorder and military service.  Here, there is no such evidence, nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for problems with tinnitus during service.  Indeed, as noted above, the only medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Tinnitus cannot be objectively observed (except in rare instances).  Nevertheless, the January 2010 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the Veteran's tinnitus is not at least as likely as not related to military service.  Similarly, the opinions offered by the VA examiner in the August 2010 and September 2010 VA examination addendum reports find that the Veteran's tinnitus is not at least as likely as not related to service.  Because these opinions are not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for tinnitus must be denied.

The Board notes that the Veteran and his representative have stated in multiple submissions to VA that the Veteran suffered acoustic trauma while in service and that his current tinnitus was caused by the in-service noise exposure.  In this regard, the Board notes, first, that it does not question that the Veteran was exposed to acoustic trauma in service.  Nor does the Board question that he presently suffers from tinnitus.  However, as noted there is no credible lay evidence suggesting the onset of symptoms during service or a continuity of symptomatology thereafter, and the Veteran is not otherwise competent to provide a medical opinion linking his disability to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition requiring medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, that doctrine is not applicable as to the claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


